. OFFICE OF THE        ATTORNEY    GENERAL OF 7’EXAS
                                 AUSnN




Ronormblr   Foster   Davir
County Attornar                                        A
         ntY
         Texas
                                                      (\




                                                  y omacr pay deli~quant
                                                   or troot only, wher*
                                                   brad Ma propsrty,
                                                 6vernl lots or traots,
                                                 axatlon purposes?
                                                 your requbat Sor ah
                                          aubatanos 0S your Sirat
                                         hat beoauae a Eorna&o hit
                                         y, mxfm, on April 28, 19~2,
                                        loue to know if It has eny
                                        sat83 for the ourrcnt yoar
                                        e either bean aeriouslg
                                    Your second q.uuatioa comernn
                             9 owner say pay delinq.uont taxer on
                             property, whore said ownbr has renders(l
                              of aorsril lotr or treota, in solid0

                     51, P. C. 3. 1925, proTide  that all propccty
shall be Mated for taxation between January 1 and April 30 Of
es05 year, when raquIra$ by the asseaaor, with r6fcFanC6  to the
quantity  held or owned on the firat day ot January, in the pasr
for uhlah the property le required to bc llstod er renderad.
a   .




Konorrbia     Poster     C&vie,   peee   2

                    1’
             It hns bean bald by tha oourtn of Texas thqt the
llablllty-   for cd ~*10rsm faXrJtlOn purpoae5 fa to be dot@rJalood
l8 of January 1 or the Year for tiloh      the property 1~ required
to be lietad or rendered.       IXntere v. Independent Sahcal Die-
trlot    of %ant (Civ. App.) 208 E. 8. 574 Ehabla 011 k Rsilnin(J
Coo&any ?. EJt*ta (Clv. App.)     3 S. K. (26 i 559; Craaflll 3~05.
Oil co. Y. state    (Cir. App.)   54 s. F. (2d) 813; CblldroI3s crqlty
T. Strte, 127 Tex. 3&3, 92 8. ‘(i. (%I) 1011.
               It held in tha oaeu ot Kirby v. ‘l!ranroontlaeat~l
                    ~5
011 00.     (civ.
               App.) 33 r;.W. (td) lr72, writ or error refU8tid,  .
thet a tax 55eos~O~ anb board oi equalization murt tlx the value
Or property for ta%RtiOn nn oi January 1 Of the ywr iOr whloh
It is aaaosred and that ln flxlne, the velus 0: mlnsral laa~en
for tnratio~,  aoadltlons developing after January 1, auoh as
the discovery  of 011, cannot br oonaltlcrcd,
              hei        vc6      and 7212, B. c. n. 1925, authorlzc the
oomrlssioners        ooart,    alttln& OJ n board or squellzrtlon,    to
equalize    aaserncsnto        nt property subaltted to ,th4 board by the
a#80100f.      Although       thene statutta  aothorirc, tha bonrd to
diminish    or fnore55a thn sasssamantn           cubmitted   to lt, in propsr
omen, ao that thm .acsoammt              ~111 be in oompltsnoe with the
Conetltutlon      and tho lnws of this       Steta,    nwrortheLssr,  ma think
the84 rt*tutea       olasrlg aontearlata      tbnt the board’s aatloa must
be b88ea upon valuntlons and property oonaitlona 88 or January 1
or the yew tar ahloh the armssesents                8~6 md6.    ft woald follow,
therefore, in answer to your firrt question, th*f t% ohr?ng in
proparty aon4ltLons rasrrltinp rroi3 tiie Ofrb0t of tht toraado                    "
oould not properly be oansiderad by the board of Rqualizrtion
insofar es tha t&x roll for tha ourrsnt yanr ia aonasrnod.
            The mmwtw to your second q.gsrtlon uaemu to have baan
olaarly  ancmrbd by sevnrvl daoirionire of tha oourta OT thle
state.   This dspartncnt   haa llka~loc   rtilod ma thin   question  ia
opinions numbered O-928 and O-1262, ooplca o? which are O50108Ob
for your coarsnience     md oesistanos.     The oplnlons oontrln e
rull cltetioo 0r the authorltiss     anll IAey will not be rspented
hero. Your saoond question nuat be aptcifto~llg          nnsnored in
the 5sgatlYOr
Ronorrb1.s Fortsr Davis, pit&o 3


          US trust   t)Ht we have idly    answrrrd pour itwlry.
                                         Tours l‘erl   truly